Citation Nr: 1138025	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  10-49 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1945.  He died in May 1963.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal of November 2008 and December 2009 rating decisions in which the RO determined that no new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for the cause of the Veteran's death.  

In an unappealed September 1997 decision, the Board determined that new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for the cause of the Veteran's death.  

In August 2011, the appellant and her son testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A copy of the transcript is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an unappealed September 1997 decision, the Board determined that new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  The evidence associated with the record since the September 1997 decision is cumulative and/or redundant in nature, or does not raise a reasonable possibility of substantiating the appellant's claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision, determining that new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).

2.  As new and material evidence has not been received, the criteria for reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In an August 2008 pre-adjudication letter, the RO provided the appellant with VCAA notice that complies with the requirements in Kent, Pelegrini, Dingess, and Hupp.  The RO informed the appellant that her claim had been previously denied because the evidence failed to show that the Veteran's manic depressive psychosis was related to service; that, because she did not appeal the September 1997 Board decision, new (existing evidence not previously submitted to VA) and material (evidence must pertain to the reason her claim was previously denied) evidence must be submitted to reopen her claim; and that new and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  

As to VA's duty to assist the appellant with the obtaining evidence necessary to substantiate a claim, under 38 U.S.C.A. § 5103A, in this case VA has associated with the record copies of the Veteran's service treatment records, identified post-service medical records, hearing transcripts, previous Veterans Health Administration (VHA) opinions, several private physicians' statements/opinions, and various statements submitted by the appellant and her representative, on her behalf.  There is no indication from the claims file of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

In summary, all relevant facts have been properly developed in regard to the appellant's petition to reopen, and no further assistance is required in order to comply with VA's statutory duty to assist with the development of facts pertinent to her appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that no prejudice to the appellant will result from an adjudication of the matter on appeal.  Rather, remanding this case for further notice and/or development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Claim to Reopen

In a July 1963 rating decision, the RO denied the appellant's original claim for entitlement to service connection the cause of the Veteran's death, holding that the self-inflicted gunshot wound, causing his death, was not the result of his military service.  

In an September 1963 VHA opinion, the Chief, Psychiatry and Neurology Services, concluded that the diagnosis of psychopathic state, emotional instability, which was made in 1944 would now be called adult situational reaction, noting that there was no doubt that the Veteran had attacks of paroxysmal tachycardia which scared him, instilled a fear of heart disease, and was the basis for his emotional instability; that no particular psychiatric disorder need have been diagnosed in service because the Veteran's symptoms were due to the setting in which he found himself and the fears about his fast heart beat; that there was no history of any subsequent psychiatric symptoms in the 18 years following discharge until the time of the 1963 attack; that the diagnosis of manic-depressive psychosis made in 1962 was not a maturation of any condition shown in military service; and that the various affidavits which the Veteran furnished prior to his demise indicated that his personality change or symptoms of psychiatric illness existed for some two to four years prior to his death.  

In an October 1963 statement, the Veteran's former treating physician, R. W. Ratton, M.D., indicated that he first saw the Veteran in September 1946, at which time he complained of severe nervous tension reaction, nervous stomach, nausea and vomiting, and inability to think clearly; that the Veteran reported that he was completely stable and had had no complaints or difficulties up to the time he enlisted in the Navy in March 1944; that a complete physical and neurological examination of the Veteran was normal; that a diagnosis of severe anxiety state was made; and that he suggested that the Veteran see a psychiatrist or report to the VA or the naval hospital for consultation and possible therapy.  The Veteran confessed that he was in no position to follow this physician's advice.  As a result, he was put on a regimen of nerve sedative and sleeping preparations and that the Veteran was seen at intervals until 1956.  To the best of this physician's knowledge the Veteran did not consult a psychiatrist as suggested nor obtain any further treatment other than that described above. 

Following the receipt of 21 lay statements asserting that that the Veteran was changed after his discharge from service, the RO confirmed its earlier denial in November 1963, noting that such statements did not establish that the anxiety reaction shown in December 1962 was a maturation of the Veteran's emotional instability shown during his military service.  

In a June 1964 VHA opinion, the Director, Psychiatry, Neurology and Psychology Service, concluded that the correct psychiatric diagnosis in service was emotionally unstable personality; the correct psychiatric diagnosis at the Arkansas State Hospital from December 1962 to February 1963 was manic-depressive psychosis, manic phase; and that any relationship between these two diagnoses was coincidental.

During a November 1964 Travel Board hearing, the appellant's representative asserted that the psychiatric symptoms pictured in the lay affidavits were indicative of more than the antics of a constitutional psychopath; that they gave mute evidence of the psychosis continuing from the date of the Veteran's discharge from service until his death; and that the one cannot be disassociated from the other and thus service connection must be conceded.

In a January 1965 decision, the Board concluded that a psychiatric disease was not incurred in or aggravated by service; that a psychosis was not manifested to a compensable (10 percent) degree within one year following the Veteran's discharge from active wartime service; and the Veteran's death was not shown to be the result of mental unsoundness due to a service-connected disability.

The appellant asked the Board to reconsider its denial.  As a result, the Board sought an independent medical opinion (IME).  In an August 1966 IME, the specialist indicated that it was probable that the Veteran had long-standing personality inadequacies, diagnosed as emotionally unstable personality, which caused him to react with ineffectiveness and inability to adjust when confronted with the routine stresses of military life; that his anxiety reaction seemed to be due to a personality structure with limited adaptive capacities being confronted with the routine stresses of military life; that the correct diagnosis at the Arkansas State Hospital was manic-depressive reaction; and that there was no definite relationship between them, explaining that, if the initial symptoms of the manic-depressive process had appeared in 1945, the usual progression of events in this process would have included the appearance of more well-defined episodes between the years of 1945 and 1962.  He added that there was no evidence linking manic-depressive psychosis with a brief period of psychological and/or physical stress.  
 
In a February 1967 decision, on reconsideration, the Board found no evidence to support the presence of a superimposed chronic psychiatric disorder manifest during service, or to clinically link the psychosis initially diagnosed in 1963 to the behavior disturbance while on active duty.  Since the Board determined that service connection for an acquired psychiatric disorder could not be granted, there was no need to consider the question as to whether mental unsoundness was in fact the proximate cause of the Veteran's death.  Therefore, the Board reaffirmed its earlier denial.  The appellant did not appeal this decision; thus, it became final upon issuance.  See 38 C.F.R. § 19.104(1966).

On several occasions since this denial, the appellant has sought to reopen her previously-denied claim by submitting additional lay statements essentially maintaining that before entering service, the Veteran did not experience mental problems, that his mental disorder became manifest during service and increased in severity thereafter until his death in 1963, and/or physician statements.  (See Introduction to Board decision dated September 29, 1997).  For example, in a December 1981 statement, Dr. R. W. Ratton basically reiterated his former statement dated in October 1963; while, in a June 1987 statement, another of the Veteran's former treating physicians, E. A. Shaneyfelt, M. D., indicated that he had seen the Veteran on several occasions in 1961 with severe depression at his home and he opined that the Veteran had a chronic behavior problem.  In a September 1997 decision, the Board determined that the new evidence presented by the appellant since the Board's 1967 decision essentially established a similar clinical picture as was present when the Board initially considered the claim and did not create a reasonable possibility of a change in the outcome of the appellant's claim and affirmed the previous denial.  The appellant did not appeal this decision; thus, it became final upon issuance.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).

Here, the appellant's most recent petitions to reopen service connection for the cause of the Veteran's death were received in February and April of 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the September 1997 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Under the legal authority in effect currently, and at the time of the prior denial, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A psychosis is presumed to be service connected if manifested to a compensable degree within one year after military discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(a) (2011).

To establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Evidence added to the record since the prior denial include copies of a June 2009 statement from a private physician, E. Diaz, M.D.; a duplicate copy of an August 1987 statement from W. O. M.; a duplicate copy of Dr. R. W. Ratton's October 1963 statement; duplicate copies of service treatment records; and a copy of the August 2011 Travel Board hearing transcript.  

Many of the records submitted by the appellant are cumulative and/or redundant of the evidence of record at the time of the last final denial-service treatment records, an August 1987 statement from W. O. M.; an October 1963 statement from Dr. R. W. Ratton-and, thus, are not material for purposes of reopening the claim.

Although the June 2009 private physician's statement and the Travel Board testimony are new, they too are not material, because they too are cumulative and/or redundant of the evidence of record at the time of the last final denial and fail to raise a reasonable possibility of substantiating the appellant's claim.    

In his statement, Dr. Diaz opines that "[the Veteran's] suicide attempt was a direct cause of his psychiatric condition, which he developed in the military.  This does not mean that his psychiatric condition was caused by being in the military but it could have been triggered by it."   Dr. Diaz's opinion is clearly new evidence; however, it is not material as is basically cumulative and/or redundant of previous opinions that were of record and rejected by the Board in 1965, 1967 and 1997.   See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" would not create a reasonable possibility that the outcome would be changed and further duty to assist is not triggered in this situation).

Similarly, the testimony provided by the appellant and her son is not material.  During the Travel Board hearing, they again asserted that the Veteran was mentally sound when he enlisted, that he was treated for psychiatric symptoms during service that continued after the Veteran's discharge from service and eventually led to his death, and thus service connection should be granted.  In support, they pointed to the multiple of lay statements and private physician statements of record.  While this testimony is clearly new evidence; it is not material as it is cumulative and/or redundant of previous lay statements and testimony of record provided previously to the Board and considered by it in its 1967 and 1997 decisions.

Finally, although the appellant's, her son's and her representative's statements and testimony are presumed under the holding in Justus to be credible, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).  In YT v. Brown, 9 Vet. App. 195 (1996), the United States Court of Appeals for Veterans Claims (Court) found that the appellant's opinion was not material to the issue of medical causation.  While the appellant and her son as lay witnesses could certainly provide an eyewitness account of the Veteran's visible symptoms, they are not licensed health care professionals and their testimony regarding whether the Veteran had a specific diagnosed disability and whether such disability was caused or aggravated by service was not competent evidence.  See also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony which is cumulative of previous contentions which were considered by the decisionmaker at the time of the prior final disallowance of the claim is not new evidence).  

Similarly, the appellant's assertions that the Veteran's death was the result of different etiologies are not material evidence.  See, e.g., Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that evidence of different etiologies of the same diagnosed disabilities is not new and material evidence).  The Board emphasizes that neither the appellant nor her son or her representative is shown to possess the appropriate medical expertise and training to competently offer a probative opinion as to whether the Veteran's death is medically related to service or as to whether he had posttraumatic stress disorder (PTSD), as claimed in her substantive appeal, or a psychosis in service (in the absence of medical evidence showing a diagnosis of such) or when his manic-depressive psychosis/disorder had its onset.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  None of the medical opinions of record have indicated that the Veteran had PTSD due to service or that a psychosis was manifested to a compensable degree within one year following the Veteran's discharge from service.  Accordingly, where, as here, the claim turns on a medical matter(s), unsupported lay statements without more, even if new, can never serve as a predicate to reopen a previously-denied claim.  See Moray, 5 Vet. App. at 214.  See also Shade v. Shinseki, 24 Vet. App. 110 at 122, citing Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay statements are not competent evidence as to medical matters).

Under these circumstances, the Board concludes that the additional evidence added to the claims file since the Board's September 1997 final denial does not constitute new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  As such, the Board's September 1997 decision remains final, and the petition to reopen must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the previously-disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has not been received, the petition to reopen and the appeal are denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


